*685ORDER
PER CURIAM.
Houston Wilks (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying his motion -without an evidentiary hearing because trial counsel rendered ineffective assistance by failing to: (1) object to the prosecutor’s closing argument; (2) object to questions by the prosecutor which prejudiced Movant; (3) submit MAI-CR3d 310.08; (4) cross-examine Detective Craig Jeffrey adequately; and (5),object to the admission of photographs of the exterior area of the apartment building. Movant additionally contends the trial court erred in sustaining the peremptory strike of juror number 13 because the reasons for the strike were mere pretext for discrimination; and appellate counsel rendered ineffective assistance by failing to raise on appeal the trial court’s error in overruling the Motion for Judgment of Acquittal at the close of all evidence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).